internal_revenue_service number release date index number -------------------------- -------------------------------------- ----------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-129362-08 date date distributing ---------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------- controlled ----------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------- business ------------------------------------- shareholder a --------------------------------------------------------------------------------- ---------------------- shareholder b -------------------------- ------------------------------------------------------------- asset asset date ---------------------- ----------------------- ---------------- dear ----------- we respond to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction additional information was plr-129362-08 provided in letters dated date date and date the information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the transaction of the earnings_and_profits of any distributing_corporation or controlled_corporation see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 distributing which is taxed as a subchapter_s_corporation for federal_income_tax purposes is engaged in business distributing owns asset and asset the shares of distributing are owned equally by shareholder a and shareholder b financial information has been received that indicates that business has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years for what are represented to be valid business purposes distributing proposes the following transaction i ii distributing will contribute asset and related operating_assets to controlled in exchange for all of the outstanding_stock of controlled and assumption of related liabilities the contribution distributing then will distribute all of the stock of controlled to shareholder b in exchange for all of shareholder b’s stock of distributing the distribution the following representations have been made in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-129362-08 b c d e f g h i j the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction the transaction is being carried out for the following corporate business purposes i to resolve differences of opinion between shareholder a and shareholder b regarding the management of business operations and ii to allow the risks associated with business to be managed as each shareholder a and shareholder b sees fit the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the transaction is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the transaction payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length controlled may provide services to distributing with respect to business on distributing’s behalf such services will be provided at arm’s length and for arm’s length market-based consideration the fair_market_value of the controlled stock and other consideration to be received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder b in the exchange for purposes of sec_355 immediately after the transaction no person determined after applying sec_355 will hold stock possessing plr-129362-08 percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the transaction for purposes of sec_355 immediately after the transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the transaction or ii attributable to transactions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the transaction immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 the total fair_market_value of the assets transferred to controlled in the transaction will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distribution that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange the total adjusted bases of the assets to be transferred to controlled by distributing in the transaction will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any property within the meaning of sec_361 received by distributing from controlled and transferred to shareholder b pursuant to the plan_of_reorganization k l m n o effective date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing has plr-129362-08 continued to be an s_corporation since date within the meaning of sec_1361 immediately after the transaction controlled will be eligible to elect s_corporation status pursuant to sec_1362 effective immediately after the transaction controlled will elect to be treated as an s_corporation effective immediately after the distribution see sec_1_1361-3 none of the persons holding stock membership interests or any equity_interest in either distributing or controlled is a nonresident_alien_individual a foreign_corporation or a_trust except for trusts meeting the requirements of sec_1361 there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled p q r s based solely on the information submitted and on the representations set forth above we rule as follows the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the contribution sec_1032 controlled’s basis in each of the assets received will equal the basis of such asset in the hands of distributing immediately prior to the contribution sec_362 controlled’s holding_period in each of the assets received will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 plr-129362-08 no gain_or_loss will be recognized by and no amount will be includible in the income of shareholder b upon the receipt of controlled stock in the distribution in exchange for all of his distributing stock sec_355 the basis of the controlled stock in the hands of shareholder b after the distribution will equal the basis of the distributing stock surrendered by shareholder b in exchange therefor sec_358 the holding_period of the controlled stock received by the shareholder b will include the holding_period of the distributing stock surrendered by the shareholder provided such stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 controlled will be subject_to sec_1374 with respect to any asset transferred in the contribution to the same extent that distributing is subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to the contribution sec_1374 and ann i r b distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to elect to be a subchapter_s_corporation under sec_1362 for its first taxable_year distributing’s accumulated_adjustments_account immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 see sec_1_312-10 and sec_1_1368-2 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the transaction of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii whether the transaction plr-129362-08 and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _______________________ filiz a serbes chief branch office of associate chief_counsel corporate
